Citation Nr: 1528942	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-38 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION 

The Veteran served on active duty from August 1968 to June 1972.  The Veteran had additional service in the Air National Guard from August 1987 to August 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2014, the Board remanded this appeal including a claim of entitlement to service connection for migraines.  A March 2015 rating decision granted service connection for migraines and the Veteran has not expressed disagreement with that decision.  Therefore, that issue is no longer on appeal. 


FINDINGS OF FACT

1.  Sleep apnea was not manifest during the Veteran's active service, and is not otherwise related to the Veteran's period of active service.

2.  Hypertension was not manifest during the Veteran's active service or within one year of separation from service, and is not otherwise related to service.

3.  Hypertension is not caused or aggravated by service-connected posttraumatic stress disorder (PTSD).

4.  In service low back strain was acute and resolved.

5.  A current lumbar spine disability was not manifest during the Veteran's active service, and is not otherwise related to active service, and lumbar arthritis was not manifest within one year of separation from service.



CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea disability is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2014).

2.  The Veteran's hypertension disability is not due to disease or injury that was incurred in or aggravated by service, did not manifested to a compensable degree within one year following separation from service, and is not proximately due to, the result of, or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2014).

3.  The Veteran's lumbar spine disability is not due to disease or injury that was incurred in or aggravated by service and lumbar spine arthritis cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2007.  The claim was last adjudicated in March 2015

VA's duty to assist a Veteran in the development of the claim includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service medical records, and post-service reports of VA examination and identified private treatment.

The Veteran underwent VA examination in February 2014 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The Board finds that the examination reports are adequate for the purpose of adjudicating the claims.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  Therefore, the Board finds that no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service connection

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not show, that any of his claimed disabilities are the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.  Nor does he assert that any of the disabilities are the result of a specific period of active duty for training or inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Generally, in order to prevail on a claim for service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service incurrence may be presumed for certain specific chronic diseases, including hypertension and arthritis, when demonstrated to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2014).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes hypertension and arthritis.

When there is an approximate balance of positive and negative evidence, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Sleep apnea

The Veteran asserts that he has sleep apnea that is a result of active service.  Based on a review of the record, the claim of service connection must be denied.

The Veteran's service medical records do not show complaints, findings, treatment, or a diagnosis referable to sleep apnea.  Clinical evaluation of the Veteran was normal on the June 1972 report of medical examination at separation.

In a February 2015 VA examination report, the examiner opined that sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence in the service medical records that he had a sleep disorder in service and that the Veteran did not complain of a sleep disorder upon separation.  The examiner indicated that considering the Veteran's other medical conditions and medication, that it was more likely that sleep apnea was secondary to a combination of issues related to evolving metabolic syndrome.

After a review of the evidence, the Board finds that entitlement to service connection for sleep apnea must be denied.  Although the Veteran has a diagnosis of sleep apnea, the weight of the competent evidence is against a finding that current sleep apnea is related to service.  The Board finds the February 2015 VA examiner provided a thorough rationale in support of the opinion, to include relating the Veteran's sleep apnea to metabolic syndrome.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's general statement in support of the claim are outweighed by the medical evidence attributing the sleep apnea to other non-service-connected disorders.  There is no probative competent and credible opinion contrary to the February 2015 VA examiner's opinion.  Furthermore, the Board finds that the Veteran is not shown to have medical training and any opinion that he has offered to relate sleep apnea to service is not within his competence.

After considering the evidence of record, the Board finds that the most persuasive evidence of record weighs against the claim.  The probative value of the Veteran's general assertions regarding service connection are outweighed by the specific reasoned opinion of the February 2015 VA examiner. 

As the preponderance of the evidence is against the claim, service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  Based on a review of the record, the claim of service connection must be denied.

The service medical records do not show any complaints of high blood pressure, or diagnosis or treatment for hypertension.  His blood pressure reading at enlistment was 126/70.  At the June 1972 report of medical examination at separation, the blood pressure reading was 124/76.

Following the Veteran's discharge from service, VA treatment records show blood pressure readings as high as 146/98 in February 2006.  However, the earliest indication of record of hypertension is from VA treatment records dated in 2006.  Furthermore, that February 2006 VA medical record specifically notes a medical history of "Recent elevated BP."  

On VA examination in February 2015, the examiner opined that is was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted there were no complaints, diagnoses, or treatment in the service medical records or within one year of discharge.  The examiner stated that there was no evidence in the record to support a conclusion that the Veteran's hypertension was caused by or aggravated by service-connected PTSD. 

Although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service.  The Veteran has not alleged continuity of symptomatology and that is not shown by the evidence of record.  Furthermore, the in-service blood pressure readings establish that the Veteran did not have characteristic manifestations of the disease process during service.  Thus, the Board finds that 38 C.F.R. § 3.303(b) is not applicable.  Post-service treatment records show that hypertension was first noted in the record in 2006.  Thus, hypertension was not manifest during service or within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2014).  

With respect to service connection for hypertension on a direct basis, the Board finds that the preponderance of the evidence is against a finding that hypertension was incurred in service or is otherwise related to service.  The Veteran has not alleged that he had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension is approximately 2006.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 38 C.F.R. § 3.303(b) (2014).  Moreover, none of the VA treatment records indicate a direct relationship between the current hypertension and service, and the February 2015 VA examiner found it less likely than not that the Veteran's hypertension is related to service.  The Veteran has not submitted any contrary competent evidence that relates hypertension to service or to a service-connected disability.

In regard to the claim for service connection for hypertension on a secondary basis, the Board notes the Veteran has not alleged that hypertension is secondary to his PTSD and that is not shown by the evidence of record.  Moreover, the February 2015 VA examiner found no evidence to support a secondary relationship between hypertension and PTSD.

Based upon the cumulative record, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service or a service-connected disability.  Here the February 2015 VA examiner's opinion is the most probative evidence of record.  It is supported by a rationale and is consistent with the medical evidence of record.  The most persuasive evidence on whether there exists as nexus between the Veteran's hypertension and active service, to include the service-connected PTSD, weighs against the claim.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the evidence does not show that it is at least a likely as not that hypertension is related to active service or a service-connected disability.  The probative value of the Veteran's general assertions are outweighed by the probative value of the specific, reasoned opinion of the physician who performed the February 2015 VA examination.

As the preponderance of the evidence is against the claim, service connection for hypertension is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for a low back disability.  The Board finds that a preponderance of the evidence is against a finding that the Veteran has a low back disability due to his period of active service.

The Veteran's service medical records note complaints of low back pain and a diagnosis of low back strain.  A September 1971 orthopedic clinical record notes the Veteran twisted his back while playing softball in August 1971 and that pain was slightly improved after a month.  X-rays were negative.  The impression was low back strain.  Clinical evaluation of the spine was normal on June 1972 report of medical examination at separation.

Post-service treatment records show a diagnosis of degenerative disc disease in 2006.  In various VA treatment records the Veteran reported chronic low back pain since 1972.

A September 1999 VA examination noted back pain after a lifting injury during service.  Straight leg raising was negative.  The Veteran complained of back pain.  imaging report showed mild degenerative disc disease and no acute bony abnormality.  The examiner diagnosed mechanical low back pain.  

In an August 2006 VA emergency department note, the examination revealed the  Veteran stood straight, with normal lordotic curve and alignment.  The examiner noted the Veteran's vague symptoms which the Veteran attributed to service many years prior, in the absence of pathology. 

On VA examination in February 2015,  the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran's in-service treatment for low back pain and that he was diagnosed with low back strain.  The examiner noted that the Veteran's separation examination and that a December 1972 x-ray of the lumbar spine was normal.  The examiner concluded that it was at least as likely as not that low back disorder resolved after 1972.  Additionally, the examiner noted the Veteran was diagnosed with degenerative disc disease and intervertebral disc syndrome (IVDS) in 2006, which was 30 years after separation.  The examiner noted there was insufficient evidence to support a conclusion that the Veteran's current complaints were a result of an in-service back strain because that kind of back disorder is very common even in patients who did not have active service.  Finally, the examiner reasoned that a significant in-service back injury more likely than not leads to documentation of back complaints on subsequent in-service examination, and that was not the case for the Veteran.  The examiner based the opinion on a review of the claims file, x-rays, the service medical records, and an interview with the Veteran.  

The Veteran is competent to provide testimony or statements relating to symptoms or facts or events that he has observed and are within the realm of his personal knowledge.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report that he experiences low back pain.  Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  To the extent the Veteran has reported continued pain since service discharge, the Board finds that those assertions are not credible.  For example, although the Veteran complained of back symptoms in service, he denied any back symptomology on his separation examination.  Moreover, an August 2006 VA emergency room examiner questioned the Veteran's reports of pain since service in the absence of actual pathology.  The Board finds the Veteran's statements of continuity of symptoms to be inconsistent with the contemporaneous record.  Furthermore, the February 2015 VA examiner indicated that the Veteran's in-service back complaints resolved since there was no medical documentation or treatment for many years post-service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board further notes September 1971 x-ray findings were negative.  Similarly, the Board notes that arthritis is not shown within one year of discharge based on a review of the available medical evidence.  

The Board finds the February 2015 examiner's opinion to be of a high probative weight.  The examiner recounted the history provided by the Veteran, reviewed the service medical records, and examined the Veteran.  The examiner is competent to provide an opinion.  Moreover, the examiner has presented credible statements as supported by the medical evidence, the Veteran's lay statements, and a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board is persuaded by the examiner's statements based on the available medical evidence.  The examiner relied on the Veteran's normal exit examination and noted that any in-service complaint resolved by 1972.

Accordingly, as the preponderance of the evidence is against the claim, service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


